DETAILED ACTION
 
Introduction
1.         This office action is in response to Applicant’s submission filed on 05/01/2020.   Claims 21-40 are pending in the application and have been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.         The drawings filed on 05/01/2020 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.         In detail, Independent Claim(s) 21, and 31 are held to claim an abstract idea, and is (are) therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained as follows.  The claim(s) disclosing method and system comprising inter alia querying of speech and/or text data appear to be in agreement with a mental process and/or a mathematical relationship involving querying in accordance to monitored user’s speech queries, and as such can be considered an abstract idea.
Claims 21 and 31 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception without significantly more. In a test for patent subject matter eligibility, Claims 21 and 31 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 6.         Accordingly, independent claim(s) 21, and 31 were evaluated for subject matter eligibility under 35 U.S.C. 101 as follows:
Under Step 2A, Prong I: these claims are directed to an abstract idea without significantly more, as the claims recite a judicial exception.
Independent claim(s) 21 and 31 are directed to:
“21. A computer-implemented method, comprising: receiving input data corresponding to a user input; determining the input data corresponds to an intent to receive information responsive to a query; determining, using the knowledge base, first data corresponding to a potential answer to the query; determining the first data fails to correspond to an answer to the query; sending data representing the query to a search component; receiving, from the search component, text data; and at least partially in response to determining that the first data fails to correspond to the answer to the query, causing audio data representing the text data to be output in response to the query”;

“31. A system comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: receive input data corresponding to a user input; determine the input data corresponds to an intent to receive information responsive to a query; determine, using the knowledge base, first data corresponding to a potential answer to the query; determine the first data fails to correspond to an answer to the query; send data representing the query to a search component; receive, from the search component, text data; and at least partially in response to determining that the first data fails to correspond to the answer to the query, cause audio data representing the text data to be output in response to the query.”

Independent claim(s) 21 and 31 can be considered an abstract idea, specifically, by reciting a mental activity. In this case, the claims recite see e.g., a mental activity used for information querying of user’s spoken input steps determined to recite a mental activity because the claims explicitly recite applying examples of verbal conversation and audio perception of the same after an exemplary query request. Therefore, under Step 2A, Prong I, Claims 21 and 31 recite an abstract idea.
Step 2A, Prong II, is to determine whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. In this case, Independent Claims 21 and 31 do not appear to recite additional elements found to integrate the abstract idea into a practical application. The mere instructions to implement an abstract idea as a tool to perform “…receiving input data corresponding to a user input; determining the input data corresponds to an intent to receive information responsive to a query; determining, using the knowledge base, first data corresponding to a potential answer to the query; determining the first data fails to correspond to an answer to the query; sending data representing the query to a search component; receiving, from the search component, text data; and at least partially in response to determining that the first data fails to correspond to the answer to the query, causing audio data representing the text data to be output in response to the query” as observed in Claims 21 and 31 are found in close similarity to see MPEP 2106.04. As such Claims 21 and 31 have not been found to integrate the judicial exception into a practical application. Furthermore, the recited “…a query … knowledge base… a search component… text data to be output in response to the query…” are seen as no more than a broadly recited computing processing elements that amount to no more than merely using a computer as a tool to perform the abstract idea in the form of processing elements. Under Step 2A, Prong II, Claims 21 and 31 are directed to an abstract idea. Claims 21 and 31 do not recite any additional elements that result in the claims amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements disclosed amount to no more than generic computer components. Per MPEP 2106.05(d), neither the additional elements, nor combination of additional elements, are found to be" other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception." This finding is supported by Applicant's specification, (See e.g., Applicant’s Specification at para. 41, “…The device performing NLU processing 260 (e.g., server 120) may include various components, including potentially dedicated processor(s), memory, storage,…” are seen as commonly used computer components specified at such a high level of generality that there is not significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, Claims 21 and 31 are not patent eligible.

Similarly, dependent Claims 22-30; and 32-40; are similarly directed to further limit the “…a query … knowledge base… a search component… text data to be output in response to the query…”components. Said reciting steps and/or elements/components seem to also describe a concept of comparing new and stored information and using rules to identify options and/or an algorithm for monitored user’s querying in accordance to monitored user’s input speech for a given concept of comparing new and stored information and using rules to identify options and/or an algorithm for input speech querying information associated with said aforementioned reciting features through ‘an idea of itself” and /or ‘mathematical relationships’ in a similar fashion as in concepts identified as abstract ideas by the courts. The generic human and/or machined aided input speech querying features with the help of a machine, processor, and/or memory assisted controlled-device(s) appear to be recited at a high level of generality and as recited would appear to be performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
For at least the above provided reasons as a whole, Claims(s) 21-40 are found ineligible under 35 U.S.C. 101.

Nonstatutory Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, and 15 of U.S. Patent No. 10,331,402, and  Claims 1, and 11 of  U.S. Patent No 10,642,577. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale. By comparing independent Claims 21, and 31 in the current App. ‘666 with Claims 1, 5, and 15 of U.S. Patent No. 10,331,402, and  Claims 1, and 11 of  U.S. Patent No 10,642,577 individually and correspondingly, several similarities and overlapping limitations can be observed as presented in Table 1 below with respect to, see e.g., the recited inter alia  “…receiving input data corresponding to a user input; determining the input data corresponds to an intent to receive information responsive to a query; determining, using the knowledge base, first data corresponding to a potential answer to the query; determining the first data fails to correspond to an answer to the query; sending data representing the query to a search component; receiving, from the search component, text data; and at least partially in response to determining that the first data fails to correspond to the answer to the query, causing audio data representing the text data to be output in response to the query.”
The mentioned independent Claims 21, and 31 in the current App. ‘666  when compared to Claims 1, 5, and 15 of U.S. Patent No. 10,331,402, and  Claims 1, and 11 of  U.S. Patent No 10,642,577 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities in the Table 1 below. Dependent Claims 22-30; and 32-40 also follow the same rationale as to corresponding independent Claims 21, and 31, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 

Table 1:
App. 16/864,666
21. A computer-implemented method, comprising: receiving input data corresponding to a user input; determining the input data corresponds to an intent to receive information responsive to a query; determining, using the knowledge base, first data corresponding to a potential answer to the query; determining the first data fails to correspond to an answer to the query; sending data representing the query to a search component; receiving, from the search component, text data; and at least partially in response to determining that the first data fails to correspond to the answer to the query, causing audio data representing the text data to be output in response to the query.






















































31. A system comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: receive input data corresponding to a user input; determine the input data corresponds to an intent to receive information responsive to a query; determine, using the knowledge base, first data corresponding to a potential answer to the query; determine the first data fails to correspond to an answer to the query; send data representing the query to a search component; receive, from the search component, text data; and at least partially in response to determining that the first data fails to correspond to the answer to the query, cause audio data representing the text data to be output in response to the query.
U.S. Patent: 10,331,402
1. A computer implemented method comprising: receiving audio data representing a question input to a device in communication with a question answering system; performing speech recognition on the audio data to obtain query text data; determining feature data representing characteristics of the query text data; processing the feature data using at least one trained machine learning model to determine that the question is suitable for answering using an unstructured web search; sending the query text data to a search component; receiving, from the search component, a plurality of links corresponding to search results, wherein a first link of the plurality of links corresponds to a web address; using the first link to obtain potential answer text from a web source; selecting a sentence of the potential answer text; performing natural language understanding (NLU) on the query text data to determine NLU results, wherein the performing NLU is performed at least partially in parallel with one or more of the processing, sending, receiving, using or selecting; determining that the NLU results correspond to a request for an answer to the question; generating output text including the sentence and an indicator of the web source; performing text-to-speech processing on the output text to obtain output audio data; and sending the output audio data to the device.

5. A computer implemented method comprising: determining input text data representing a question input to a device in communication with a question answering system; determining feature data corresponding to characteristics of the input text data; processing the feature data using at least one trained machine learning model to determine that the question is suitable for answering using an unstructured web search; sending the input text data to a search component; receiving search results from the search component; determining answer text data using the search results; performing natural language understanding (NLU) on the input text data to determine NLU results; determining that the NLU results correspond to a request for an answer to the question; generating output text data based at least in part on the answer text data; determining output audio data using the output text data; and causing the output audio data to be output using a device.

15. A computing system comprising: at least one processor; and memory including instructions operable to be executed by the at least one processor to configure the system to: determine input text representing a question input to a device in communication with the system; determine feature data corresponding to characteristics of the input text; process the feature data using at least one trained machine learning model to determine that the question is suitable for answering using an unstructured web search; in response to determining the question is suitable for answering using the unstructured web search, send the input text to a search component; receive search results from the search component; determine answer text using the search results; configure output text including the answer text; determine output audio data using the output text; and cause the output audio data to be output using a voice user interface.
U.S. Patent: 10,642,577
1. A computer-implemented method comprising: receiving input audio data representing a question input to a question answering system; performing speech recognition on the input audio data to obtain first text data; determining feature data related to the question; sending at least a portion of the first text data to a search component; determining second text data corresponding to a plurality of search results; processing the feature data and the second text data using a first machine learning model to determine third text data represents an appropriate answer to the question; performing text-to-speech processing using at least a portion of the third text data to obtain output audio data; and sending the output audio data to a device.




















































11. A system comprising: at least one processor; and memory including instructions operable to be executed by the at least one processor to configure the system to: receive input audio data representing a question input to a question answering system; perform speech recognition on the input audio data to obtain first text data; determine feature data related to the question; send at least a portion of the first text data to a search component; determine second text data corresponding to a plurality of search results; process the feature data and the second text data using a first machine learning model to determine third text data represents an appropriate answer to the question; perform text-to-speech processing using at least a portion of the third text data to obtain output audio data; and send the output audio data to a device.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 21-25, 29-35, 39-40 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bangalore (U.S. Patent Application Publication: 2015/0081678), hereinafter referred to as BANGALORE.

	With respect to claim 21, BANGALORE discloses:
21. A computer-implemented method, comprising: 

    PNG
    media_image1.png
    465
    707
    media_image1.png
    Greyscale
receiving input data corresponding to a user input (See e.g., “…multimodal device will receive the search query that is spoken by the user via the microphone 232…” See e.g., BANGALORE paras. 31, 32, Fig. 2); 

    PNG
    media_image2.png
    642
    670
    media_image2.png
    Greyscale
determining the input data corresponds to an intent to receive information responsive to a query (See e.g., “…Spoken dialog systems aim to identify intents of humans, expressed in natural language, and take actions accordingly, to satisfy their requests. FIG. 3 is a functional block diagram of an exemplary natural language spoken dialog system 250. Natural language spoken dialog system 250 may include an automatic speech recognition (ASR) module 302, a spoken language understanding (SLU) module 304, a dialog management (DM) module 306, a spoken language generation (SLG) module 308, and a synthesizer module 310…” “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text…” BANGALORE paras. 26-33, Figs. 2, 3, 8);
determining, using the knowledge base, first data corresponding to a potential answer to the query (See e.g., “…multimodal device will transmit the user's speech to a dialog system 250 where an automatic speech recognition unit 252 recognizes the speech and creates the search terms that are forwarded to the database 260…database 260 returns matches based on the search query to the dialog system 250 which in turn communicates results from the search to the multimodal device…” See e.g., BANGALORE paras. 24-33, Figs. 2, 8); 
determining the first data fails to correspond to an answer to the query (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8); 
sending data representing the query to a search component  (See e.g., “…multimodal device will transmit the user's speech to a dialog system 250 where an automatic speech recognition unit 252 recognizes the speech and creates the search terms that are forwarded to the database 260…database 260 returns matches based on the search query to the dialog system 250 which in turn communicates results from the search to the multimodal device…” See e.g., BANGALORE paras. 24-33, Figs. 2, 8); 
receiving, from the search component, text data (See e.g., “…multimodal device will transmit the user's speech to a dialog system 250 where an automatic speech recognition unit 252 recognizes the speech and creates the search terms that are forwarded to the database 260…database 260 returns matches based on the search query to the dialog system 250 which in turn communicates results from the search to the multimodal device…” See e.g., BANGALORE paras. 24-33, Figs. 2, 8); and 
at least partially in response to determining that the first data fails to correspond to the answer to the query, causing audio data representing the text data to be output in response to the query (See e.g., (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8).

With respect to claim 22, BANGALORE discloses:
22. The computer-implemented method of claim 21, further comprising: determining a source corresponding to the text data (See e.g., “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text, may generate audible “speech” from system 250, which the user then hears. In this manner, the user can carry on a natural language dialog with system 250…; and also See e.g., how “…search type shown is for flights from Boston to Denver. The multimodal device will receive the search query that is spoken by the user via the microphone 232. As the search query is accepted by the multimodal device, the search terms are identified and the search results are returned incrementally based on each term that is used. The results are then presented and updated on the display 220. Returning to FIG. 5, the user would initially issue a partial command, such as “Show me flights from Boston to Denver' and the system can search databases associated with flights and return results on the display 220…” See e.g., BANGALORE paras. 28-33, Figs. 2, 8); and determining the audio data to include a representation of an indicator corresponding to the source (See e.g., “…search type shown is for flights from Boston to Denver. The multimodal device will receive the search query that is spoken by the user via the microphone 232. As the search query is accepted by the multimodal device, the search terms are identified and the search results are returned incrementally based on each term that is used. The results are then presented and updated on the display 220. Returning to FIG. 5, the user would initially issue a partial command, such as “Show me flights from Boston to Denver' and the system can search databases associated with flights and return results on the display 220…” See e.g., BANGALORE paras. 28-33, Figs. 2, 8).

With respect to claim 23, BANGALORE discloses:
23. The computer-implemented method of claim 21, further comprising: performing natural language understanding (NLU) on the input data to determine NLU result data (See e.g., “…Spoken dialog systems aim to identify intents of humans, expressed in natural language, and take actions accordingly, to satisfy their requests. FIG. 3 is a functional block diagram of an exemplary natural language spoken dialog system 250. Natural language spoken dialog system 250 may include an automatic speech recognition (ASR) module 302, a spoken language understanding (SLU) module 304, a dialog management (DM) module 306, a spoken language generation (SLG) module 308, and a synthesizer module 310…” “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text…” BANGALORE paras. 26-33, Figs. 2, 3, 8); and processing the NLU result data to determine the input data corresponds to the intent to receive information responsive to a query (See e.g., “…Spoken dialog systems aim to identify intents of humans, expressed in natural language, and take actions accordingly, to satisfy their requests. FIG. 3 is a functional block diagram of an exemplary natural language spoken dialog system 250. Natural language spoken dialog system 250 may include an automatic speech recognition (ASR) module 302, a spoken language understanding (SLU) module 304, a dialog management (DM) module 306, a spoken language generation (SLG) module 308, and a synthesizer module 310…” “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text…” BANGALORE paras. 26-33, Figs. 2, 3, 8).

With respect to claim 24, BANGALORE discloses:
24. The computer-implemented method of claim 23, further comprising: receiving input audio data corresponding to the user input (See e.g., “…multimodal device will receive the search query that is spoken by the user via the microphone 232…” See e.g., BANGALORE paras. 31, 32, Fig. 2); and performing automatic speech recognition (ASR) on the input audio data to determine ASR results comprising the input data (See e.g., “…Natural language spoken dialog system 250 may include an automatic speech recognition (ASR) module 302, a spoken language understanding (SLU) module 304, a dialog management (DM) module 306, a spoken language generation (SLG) module 308, and a synthesizer module 310…” “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text…” BANGALORE paras. 26-33, Figs. 2, 3, 8).

With respect to claim 25, BANGALORE discloses:
25. The computer-implemented method of claim 21, further comprising: processing the input data to determine a first portion corresponding to the query (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8); and determining the data representing the query based at least in part on the first portion (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8).

With respect to claim 29, BANGALORE discloses:
29. The computer-implemented method of claim 21, wherein: sending the data representing the query to the search component is performed at least partially in response to determining that the first data fails to correspond to an answer to the query (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8).
With respect to claim 30, BANGALORE discloses:
30. The computer-implemented method of claim 21, further comprising: processing the text data using a text-to-speech component to determine the audio data (See e.g., “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text, may generate audible “speech” from system 250, which the user then hears. In this manner, the user can carry on a natural language dialog with system 250…” See e.g., BANGALORE paras. 28-33, Figs. 2, 8).

With respect to claim 31, BANGALORE discloses:
31. A system comprising: at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: 
receive input data corresponding to a user input (See e.g., “…multimodal device will receive the search query that is spoken by the user via the microphone 232…” See e.g., BANGALORE paras. 31, 32, Fig. 2); 
determine the input data corresponds to an intent to receive information responsive to a query (See e.g., “…Spoken dialog systems aim to identify intents of humans, expressed in natural language, and take actions accordingly, to satisfy their requests. FIG. 3 is a functional block diagram of an exemplary natural language spoken dialog system 250. Natural language spoken dialog system 250 may include an automatic speech recognition (ASR) module 302, a spoken language understanding (SLU) module 304, a dialog management (DM) module 306, a spoken language generation (SLG) module 308, and a synthesizer module 310…” “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text…” BANGALORE paras. 26-33, Figs. 2, 3, 8);
determine, using the knowledge base, first data corresponding to a potential answer to the query (See e.g., “…multimodal device will transmit the user's speech to a dialog system 250 where an automatic speech recognition unit 252 recognizes the speech and creates the search terms that are forwarded to the database 260…database 260 returns matches based on the search query to the dialog system 250 which in turn communicates results from the search to the multimodal device…” See e.g., BANGALORE paras. 24-33, Figs. 2, 8);
determine the first data fails to correspond to an answer to the query (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8); 
send data representing the query to a search component (See e.g., “…multimodal device will transmit the user's speech to a dialog system 250 where an automatic speech recognition unit 252 recognizes the speech and creates the search terms that are forwarded to the database 260…database 260 returns matches based on the search query to the dialog system 250 which in turn communicates results from the search to the multimodal device…” See e.g., BANGALORE paras. 24-33, Figs. 2, 8); 
receive, from the search component, text data (See e.g., “…multimodal device will transmit the user's speech to a dialog system 250 where an automatic speech recognition unit 252 recognizes the speech and creates the search terms that are forwarded to the database 260…database 260 returns matches based on the search query to the dialog system 250 which in turn communicates results from the search to the multimodal device…” See e.g., BANGALORE paras. 24-33, Figs. 2, 8); and 
at least partially in response to determining that the first data fails to correspond to the answer to the query, cause audio data representing the text data to be output in response to the query (See e.g., (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8).

With respect to claim 32, BANGALORE discloses:
32. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine a source corresponding to the text data (See e.g., “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text, may generate audible “speech” from system 250, which the user then hears. In this manner, the user can carry on a natural language dialog with system 250…; and also See e.g., how “…search type shown is for flights from Boston to Denver. The multimodal device will receive the search query that is spoken by the user via the microphone 232. As the search query is accepted by the multimodal device, the search terms are identified and the search results are returned incrementally based on each term that is used. The results are then presented and updated on the display 220. Returning to FIG. 5, the user would initially issue a partial command, such as “Show me flights from Boston to Denver' and the system can search databases associated with flights and return results on the display 220…” See e.g., BANGALORE paras. 28-33, Figs. 2, 8); and 
determine the audio data to include a representation of an indicator corresponding to the source (See e.g., “…search type shown is for flights from Boston to Denver. The multimodal device will receive the search query that is spoken by the user via the microphone 232. As the search query is accepted by the multimodal device, the search terms are identified and the search results are returned incrementally based on each term that is used. The results are then presented and updated on the display 220. Returning to FIG. 5, the user would initially issue a partial command, such as “Show me flights from Boston to Denver' and the system can search databases associated with flights and return results on the display 220…” See e.g., BANGALORE paras. 28-33, Figs. 2, 8).

With respect to claim 33, BANGALORE discloses:
33. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: perform natural language understanding (NLU) on the input data to determine NLU result data (See e.g., “…Spoken dialog systems aim to identify intents of humans, expressed in natural language, and take actions accordingly, to satisfy their requests. FIG. 3 is a functional block diagram of an exemplary natural language spoken dialog system 250. Natural language spoken dialog system 250 may include an automatic speech recognition (ASR) module 302, a spoken language understanding (SLU) module 304, a dialog management (DM) module 306, a spoken language generation (SLG) module 308, and a synthesizer module 310…” “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text…” BANGALORE paras. 26-33, Figs. 2, 3, 8); and process the NLU result data to determine the input data corresponds to the intent to receive information responsive to a query (See e.g., “…Spoken dialog systems aim to identify intents of humans, expressed in natural language, and take actions accordingly, to satisfy their requests. FIG. 3 is a functional block diagram of an exemplary natural language spoken dialog system 250. Natural language spoken dialog system 250 may include an automatic speech recognition (ASR) module 302, a spoken language understanding (SLU) module 304, a dialog management (DM) module 306, a spoken language generation (SLG) module 308, and a synthesizer module 310…” “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text…” BANGALORE paras. 26-33, Figs. 2, 3, 8).

With respect to claim 34, BANGALORE discloses:
34. The system of claim 33, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: receive input audio data corresponding to the user input (See e.g., “…multimodal device will receive the search query that is spoken by the user via the microphone 232…” See e.g., BANGALORE paras. 31, 32, Fig. 2); and 
perform automatic speech recognition (ASR) on the input audio data to determine ASR results comprising the input data (See e.g., “…Natural language spoken dialog system 250 may include an automatic speech recognition (ASR) module 302, a spoken language understanding (SLU) module 304, a dialog management (DM) module 306, a spoken language generation (SLG) module 308, and a synthesizer module 310…” “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text…” BANGALORE paras. 26-33, Figs. 2, 3, 8).

With respect to claim 35, BANGALORE discloses:
35. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: process the input data to determine a first portion corresponding to the query (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8); and determine the data representing the query based at least in part on the first portion (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8).


With respect to claim 39, BANGALORE discloses:
39. The system of claim 31, wherein the instructions that cause the system to send the data representing the query to the search component are executed at least partially in response to determining that the first data fails to correspond to an answer to the query (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29-33, Figs. 2, 8).

With respect to claim 40, BANGALORE discloses:
40. The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: process the text data using a text-to-speech component to determine the audio data (See e.g., “…modules of system 250 may recognize speech input, such as speech utterances, may transcribe the speech input, may identify (or understand) the meaning of the transcribed speech, may determine an appropriate response to the speech input, may generate text of the appropriate response and from that text, may generate audible “speech” from system 250, which the user then hears. In this manner, the user can carry on a natural language dialog with system 250…” See e.g., BANGALORE paras. 28-33, Figs. 2, 8).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 26-28, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore (U.S. Patent Application Publication: 2015/0081678) in view of Bakshi et al., (European Patent Application:  EP3089159), and hereinafter referred to as BANGALORE and BAKSHI.
With respect to claim 26, BANGALORE discloses:
26. The computer-implemented method of claim 21, wherein: the first data [includes first confidence data] corresponding to the knowledge base and the query (See e.g., “…multimodal device will transmit the user's speech to a dialog system 250 where an automatic speech recognition unit 252 recognizes the speech and creates the search terms that are forwarded to the database 260…database 260 returns matches based on the search query to the dialog system 250 which in turn communicates results from the search to the multimodal device…” See e.g., BANGALORE paras. 24, 31-33, Figs. 2, 8); determining that the first data fails to correspond to an answer to the query (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29, 31-33, Figs. 2, 8) [is based at least in part on the first confidence data].
BANGALORE, however, does not explicitly, but BAKSHI discloses the bracketed limitations comprising capabilities for [includes first confidence data] and [is based at least in part on the first confidence data] (See e.g., “…first speech recognition engine based on a set of potential texts. In some examples, the first text is selected from the set of potential texts based on respective confidence scores associated with the potential texts… a first confidence score, e.g., 95%, and [show me pictures of Maradona] is associated with a second confidence score, e.g., 92%. It can be determined that the first confidence score exceeds the second confidence score… the potential text in the set of potential texts having the highest confidence score can be selected as the first text…” See e.g., BAKSHI paras. 45-47). 
BANGALORE and BAKSHI are analogous art because they are from a similar field of endeavor in speech and natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of BANGALORE with the recognition of first and second confidence scores and threshold capabilities taught by BAKSHI in order to advantageously offer selectable “…providing [of] relatively quick processing of the speech data with a less stringent threshold for accuracy, relative to the second speech recognition engine…accurate processing of the portion speech data, e.g., a more stringent threshold for accuracy, relative to the first speech recognition engine…” (See e.g., BAKSHI paras. 45-47).

With respect to claim 27, BANGALORE in view of BAKSHI discloses:
27. The computer-implemented method of claim 26, further comprising: determining the first confidence data fails to satisfy a threshold (See e.g., “…first speech recognition engine based on a set of potential texts. In some examples, the first text is selected from the set of potential texts based on respective confidence scores associated with the potential texts… a first confidence score, e.g., 95%, and [show me pictures of Maradona] is associated with a second confidence score, e.g., 92%. It can be determined that the first confidence score exceeds the second confidence score… the potential text in the set of potential texts having the highest confidence score can be selected as the first text…” See e.g., BAKSHI paras. 45-47).

With respect to claim 28, BANGALORE in view of BAKSHI discloses:
28. The computer-implemented method of claim 26, further comprising: determining second confidence data corresponding to the text data, wherein determining that the first data fails to correspond to an answer to the query is further based at least in part on the second confidence data (See e.g., “…first speech recognition engine based on a set of potential texts. In some examples, the first text is selected from the set of potential texts based on respective confidence scores associated with the potential texts… a first confidence score, e.g., 95%, and [show me pictures of Maradona] is associated with a second confidence score, e.g., 92%. It can be determined that the first confidence score exceeds the second confidence score… the potential text in the set of potential texts having the highest confidence score can be selected as the first text…” and also see e.g., capabilities for “…providing [of] relatively quick processing of the speech data with a less stringent threshold for accuracy, relative to the second speech recognition engine…accurate processing of the portion speech data, e.g., a more stringent threshold for accuracy, relative to the first speech recognition engine…” See e.g., BAKSHI paras. 45-47).

With respect to claim 36, BANGALORE discloses:
36. The system of claim 31, wherein: the first data [includes first confidence data] corresponding to the knowledge base and the query (See e.g., “…multimodal device will transmit the user's speech to a dialog system 250 where an automatic speech recognition unit 252 recognizes the speech and creates the search terms that are forwarded to the database 260…database 260 returns matches based on the search query to the dialog system 250 which in turn communicates results from the search to the multimodal device…” See e.g., BANGALORE paras. 24, 31-33, Figs. 2, 8); and 
the instructions that cause the system to determine that the first data fails to correspond to an answer to the query (See e.g., “…disclosure allows for the use of incremental query string and continually updated results provided to a user, the results being similar searches that were performed by other users. This allows the system to present on the interface, popular searches based on information provided by the user. This concept of using partial queries to orient a user to popular searches can also be applied to provide search results based on the partial queries…system provides actual results as a user is inputting or speaking the query, and the search results are refined as each input is accepted. Furthermore, this allows a user to rephrase or refine the query as results are returned to reflect the results desired by the user…” See e.g., BANGALORE paras. 29, 31-33, Figs. 2, 8) [are based at least in part on the first confidence data].
BANGALORE, however, does not explicitly, but BAKSHI discloses the bracketed limitations comprising capabilities for [includes first confidence data] and [are based at least in part on the first confidence data] (See e.g., “…first speech recognition engine based on a set of potential texts. In some examples, the first text is selected from the set of potential texts based on respective confidence scores associated with the potential texts… a first confidence score, e.g., 95%, and [show me pictures of Maradona] is associated with a second confidence score, e.g., 92%. It can be determined that the first confidence score exceeds the second confidence score… the potential text in the set of potential texts having the highest confidence score can be selected as the first text…” See e.g., BAKSHI paras. 45-47). 
BANGALORE and BAKSHI are analogous art because they are from a similar field of endeavor in speech and natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of BANGALORE with the recognition of first and second confidence scores and threshold capabilities taught by BAKSHI in order to advantageously offer selectable “…providing [of] relatively quick processing of the speech data with a less stringent threshold for accuracy, relative to the second speech recognition engine…accurate processing of the portion speech data, e.g., a more stringent threshold for accuracy, relative to the first speech recognition engine…” (See e.g., BAKSHI paras. 45-47).

With respect to claim 37, BANGALORE in view of BAKSHI discloses:
37. The system of claim 36, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine the first confidence data fails to satisfy a threshold (See e.g., “…first speech recognition engine based on a set of potential texts. In some examples, the first text is selected from the set of potential texts based on respective confidence scores associated with the potential texts… a first confidence score, e.g., 95%, and [show me pictures of Maradona] is associated with a second confidence score, e.g., 92%. It can be determined that the first confidence score exceeds the second confidence score… the potential text in the set of potential texts having the highest confidence score can be selected as the first text…” See e.g., BAKSHI paras. 45-47).

With respect to claim 38, BANGALORE in view of BAKSHI discloses:
38. The system of claim 36, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: determine second confidence data corresponding to the text data, wherein the instructions that cause the system to determine that the first data fails to correspond to an answer to the query are further based at least in part on the second confidence data (See e.g., “…first speech recognition engine based on a set of potential texts. In some examples, the first text is selected from the set of potential texts based on respective confidence scores associated with the potential texts… a first confidence score, e.g., 95%, and [show me pictures of Maradona] is associated with a second confidence score, e.g., 92%. It can be determined that the first confidence score exceeds the second confidence score… the potential text in the set of potential texts having the highest confidence score can be selected as the first text…” and also see e.g., capabilities for “…providing [of] relatively quick processing of the speech data with a less stringent threshold for accuracy, relative to the second speech recognition engine…accurate processing of the portion speech data, e.g., a more stringent threshold for accuracy, relative to the first speech recognition engine…” See e.g., BAKSHI paras. 45-47).
Conclusion
11.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haiyan et al., (K. Haiyan, Z. Yangsen, Y. Lei and L. Wenhua, "Study on Key Technologies of Generator of Q/A System," 2008 IEEE Pacific-Asia Workshop on Computational Intelligence and Industrial Application, 2008, pp. 522-526) discloses see e.g., a “…generator of automatic Q/A system. First, … introduce[ing] the answer shape measure and the module of Q/A system. It brings elaborately forward the main idea of generator. Second, it puts forward the method of answer extraction and the translation method of the heterogeneous data in the automatic Q/A system. Automatic Q/A system make the corresponding answer by the principle of the maximal weigh. The sentences are regard as the basic unit of the result matching. It considerably enhances the intelligence degree of Q/A system. Finally, it gives an example of QA system. On the base of above theory and algorithms, we implement a generator of Q/A system…” (See e.g., Haiyan et al., Abstract).
Please, see PTO-892 for more details. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656